UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LARANDA DANIEL )
as Parent and Next Friend of M.H., et al. )
Plaintiffs, j
v. j Civil Case No. 14-1270 (RJL/GMH)
DISTRICT OF COLUMBIA j
Defendant. j F I L E D

MAR 3 1 2016

C|erk, U.S. District & Bankruptcy
Gourts for the District of Columbla

 

On February l7, 2016, Magistrate Judge G. Michael Harvey issued a Report and
Recommendation [Dkt. #l 8] with respect to plaintiffs’ motion for summary judgment
[Dkt. #12] and defendant’s cross-motion for summary judgment [Dkt. #14]. Under Local
Rule 72.3(b), the parties had fourteen days after being served with a copy of the Report
and Rec0mmendation to file written objections to the proposed recommendations. To
date, no written objections have been filed. Accordingly, for the reasons set forth in
the Report and Recommendation, the lack of objections filed thereto, and the entire
record herein, it is hereby

ORDERED that the Report and Recommendation [Dkt. #l8] filed in this case on
February 17, 2016 is ADOPTED in its entirety; it is further

ORDERED that plaintiffs’ motion summary judgment [Dkt. #12] is GRANTED

in part and DENIED in part; it is further

ORDERED that defendant’s cross-motion for summary judgment [Dkt.
#l4] is GRANTED in part and DENIED in part; it is further
ORDERED that plaintiffs are entitled to an award of attorneys’ fees in the amount
of $l 1,762.43 and an additional $63.48 in costs; and it is further
ORDERED that this case is dismissed.

SO ORDERED.

 

RICHARD J. .. s
United States Distrzct Judge